 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   JOSE J. GONSALEZ,                            Case No. 2:18-cv-08607 AB (ADS)

12                               Plaintiff,

13                               v.               ORDER ACCEPTING REPORT AND
                                                  RECOMMENDATION OF UNITED STATES
14   EMPLOYMENT DEVELOPMENT                       MAGISTRATE JUDGE AND DISMISSING
     DEPARTMENT EDD, et al.,                      CASE
15
                                 Defendants.
16

17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the

18   records and files herein, including the Report and Recommendation (“R&R”) dated

19   December 26, 2018 [Dkt. No. 22], Plaintiff’s Objections to the R&R (“Objections”) [Dkt.

20   No. 23], and the Declaration in Support of Objections (“Declaration”) [Dkt. No. 24], and

21   has made a de novo determination of those portions to which Plaintiff objected.

22          Nothing in the Objections refutes the Magistrate Judge’s finding that the Court

23   lacks subject matter jurisdiction over the Complaint in its entirety. See [Dkt. No. 22,

24   p. 18]. As the R&R explained, the Tax Injunction Act (“TIA”) prohibits Plaintiff’s claims
 1   under 42 U.S.C. § 1983 and the Racketeer Influenced and Corrupt Organizations Act

 2   (“RICO”) because the Complaint seeks to restrain “the assessment, levy or collection of

 3   [a] tax under State law.” [Dkt. No. 22, p. 12 (quoting 28 U.S.C. § 1341)].

 4          In his Objections, Plaintiff argues that the TIA does not apply to his claims

 5   because “there is no law, rule, or policy that allows the multiplication of a tax

 6   assessment.”1 [Dkt. No. 23, p. 1]. However, the R&R addressed this argument,

 7   explaining that, “[t]he gravamen of the Complaint, in fact all the factual allegations,

8    relate to Plaintiff’s assertion that the EDD, through its employees, improperly assessed

 9   and collected taxes,” that Plaintiff is seeking the return of the paid portion of the

10   assessed tax and to avoid paying the remaining balance, and that “[f]or the Court to

11   order the return of the paid tax, or compensatory damages in the same amount, the

12   Court must declare that the taxes were wrongfully assessed.” [Dkt. No. 22, pp. 11-12].

13   The Magistrate Judge therefore found that the Complaint in its entirety falls within the

14   language of the TIA. [Id., p. 12].

15          Next Plaintiff argues that Franchise Tax Bd. v. Hyatt, 136 S. Ct. 1277 (2016)

16   (“Hyatt II”) and Franchise Tax Bd. v. Hyatt, 139 S. Ct. 1485 (2019) (“Hyatt III”) support

17   the proposition that California “has not been accommodating to a meaningful and

18   expedient way of dealing with challenges to tax assessments.” [Dkt. No. 23, pp. 3-4].

19   The Court understands this as an argument that the TIA does not apply because there is

20

21   1Plaintiff’s repeated assertion that defendant Employment Development Department
22   EDD’s (“EDD”) counsel made the statement, “there is no law, rule, or policy that allows
     the multiplication of a tax assessment,” is not supported by the record of the hearing.
23   Defendant EDD’s counsel stated that he had not conducted any factual investigation and
     had no knowledge of the multiplication, but that the “multiplication” appeared to be an
24   application of the tax assessment to multiple years.



                                                   2
 1   no “plain, speedy and efficient remedy” available in California courts, as is required by

 2   the TIA. See 28 U.S.C. § 1341. However, neither of these cases stand for the asserted

 3   proposition, and nothing within either case overturns the Supreme Court’s finding in

 4   California v. Grace Brethren Church, 457 U.S. 393, 416-17 (1982), that the tax refund

 5   procedures in California meet the “plain, speedy and efficient” standard under the TIA.

 6   See Hyatt II, 136 S. Ct. at 1283 (2016) (finding Nevada courts’ application of special

 7   damages rule violated Full Faith and Credit Clause); Hyatt III, 139 S. Ct. at 1499

8    (holding states are immune from private suits brought in courts of other states).

 9          Plaintiff’s final arguments pertain to amendments he proposes to make in a First

10   Amended Complaint. [Dkt. No. 23, pp. 5-7]. The R&R explained that leave to amend

11   should not be granted because amendment would be futile. [Dkt. No. 22, p. 18]; see also

12   Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (affirming dismissal with

13   prejudice where amendment could not cure complaint). The Court has also reviewed

14   and considered Plaintiff’s Motion for Leave to File First Amended Civil Rights

15   Complaint (“Motion to File FAC”), which was filed after the issuance of the R&R,

16   Defendants’ Opposition to Motion for Leave to File First Amended Civil Rights

17   Complaint, and Plaintiff’s Reply to Defendants’ Opposition to Motion for Leave to File

18   First Amended Civil Rights Complaint. [Dkt. Nos. 25, 26, 28]. Plaintiff’s Motion to File

19   FAC includes similar arguments as the Objections and a proposed First Amended

20   Complaint (“FAC”). [Dkt. No. 25]. However, nothing in the Objections, Motion to File

21   FAC, or proposed FAC refute the findings in the R&R that amendment would be futile.

22          In the Motion to File FAC, Plaintiff states, “The new complaint maintains the

23   counts and allegations against the same defendants from the original complaint,” and

24   adds facts and claims related to “developments that have occurred since the original



                                                  3
 1   complaint was filed.” [Dkt. No. 25, p. 1]. Indeed, the allegations and federal claims in

 2   the proposed FAC all relate to Plaintiff’s assertion that the EDD, through its employees,

 3   improperly assessed and collected taxes. See [Id., pp. 7-26]. Further, the relief Plaintiff

 4   seeks is to restrain “the assessment, levy or collection of [a] tax under State law,”

 5   depriving the Court of jurisdiction pursuant to 28 U.S.C. § 1341. See, e.g., [Id., p. 12

 6   (seeking reimbursement for taxes levied from bank account and client and punitive

 7   damages based on amount of tax assessment)].

8           Plaintiff’s attempt to add state tort claims based on the EDD’s conduct while

 9   collecting taxes will not give rise to federal jurisdiction. Without jurisdiction over the

10   federal claims, the Court lacks supplemental jurisdiction over Plaintiff’s state law tort

11   claims. See Herman Family Revocable Tr. v. Teddy Bear, 254 F.3d 802, 805 (9th

12   Cir. 2001) (holding supplemental jurisdiction over state law claims cannot exist without

13   original jurisdiction over federal claim).

14          Accordingly, IT IS HEREBY ORDERED:

15          1.     The United States Magistrate Judge’s Report and Recommendation,

16                 [Dkt. No. 22], is accepted;

17          2.     Defendants’ Motion to Dismiss is granted;

18          3.     The case is dismissed for lack of subject matter jurisdiction without leave

19                 to amend;

20

21

22

23

24



                                                   4
 1        4.    Plaintiff’s Motion to File FAC is denied; and

 2        5.    Judgment is to be entered accordingly.

 3

 4   DATED: September 10, 2019
                                           _____________________________
 5                                         THE HONORABLE ANDRÉ BIROTTE JR.
                                           United States District Judge
 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                              5
